Determination annulled on the law without costs and petition granted. Memorandum: The determination finding petitioner guilty of violating inmate rule 117.10 (7 NYCRR 270.2 [B] [18] [i]) must be annulled. That rule prohibits inmates from possessing "explosive devices or materials that can be used to make explosive devices”. Notes, drawings and diagrams regarding the instruction and assembly of pipe bombs, hot pot bombs, and booby traps were found in petitioner’s cell. Those documents do not constitute "explosive devices” or materials that can be used to make them within the meaning of rule 117.10; if documents are intended to come within its ambit, the rule should be amended accordingly.
All concur except Wesley and Balio, JJ., who dissent and vote to confirm in the following Memorandum: